EXHIBIT 10.33

SECOND AMENDMENT TO THE

MOODY’S CORPORATION

CAFETERIA PLAN

(EFFECTIVE JANUARY 1, 2008)

The Moody’s Corporation Cafeteria Plan (effective January 1, 2008) is hereby
amended as follows, effective as of January 1, 2014:

 

1. The following subparagraphs are added to Section 4.5:

(j) If the Participant experiences a reduction of hours below 30 hours per week
during a Plan Year, the Participant may cancel his or her health coverage
provided that he or she obtains coverage on the Health Insurance
Marketplace/Exchange no later than the first day of the second month following
the month of cancellation of coverage under this Plan.

(k) A Participant may make an election change by cancelling health coverage
under this Plan if he or she experiences a special enrollment period under the
Health Insurance Marketplace/Exchange and obtains coverage on the Health
Insurance Marketplace/Exchange immediately upon the cancellation of his or her
coverage under this Plan.

 

2. Section 5.3 is amended to read as follows:

Account Limits. The total Contributions to the Health Care Reimbursement Account
of a Participant during any Plan Year shall not exceed the lesser of (i) the
amount elected by the Participant or (ii) the statutory maximum amount of $2,500
(as indexed annually under Code section 125(i)). The Administrator may limit
such Contributions by a Participant to a lower amount in its discretion, to the
extent such limitation is permitted by applicable law.

 

3. A new Section 5.9 is added to read as follows:

Limited Excepted Benefit. The Health Care Reimbursement Account is a limited
excepted benefit under Code Section 9831.

 

154 MOODY’S  2014 10K